internal_revenue_service department of the treasury number relese date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-125032-02 date oct legend x y d1 country dear this responds to your letter submitted on behalf of x on date in which you requested relief under sec_301_9100-3 of the procedure and administration regulations to file an election under sec_301_7701-3 for x to be disregarded as an entity separate from its owner facts according to the information submitted x is a country entity incorporated on d1 x represents that it is an entity that is eligible to elect under sec_301_7701-3 to be disregarded as an entity separate from its owner for federal tax purposes y organized under the laws of state wholly owned x x represents that at all times it intended to be disregarded as separate from its owner y inadvertently x did not timely file the form_8832 entity classification election cc psi b1-plr-125032-02 law and analysis sec_301_7701-3 provides guidance on the classification of a foreign eligible_entity for federal tax purposes generally a foreign eligible_entity is treated as an association_taxable_as_a_corporation if all members have limited_liability unless the entity makes an election to be treated otherwise to make an election sec_301_7701-3 provides that an entity classification election must be filed on form_8832 an election can be effective up to days prior to the date the form is filed or up to months after the date on which the form is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election with a deadline prescribed by a regulation published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and the representations made the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time of sixty days from the date of this letter to elect to be disregarded as an entity separate from its owner federal tax purposes effective as of d1 the election should be made by filing a properly executed form_8832 with the appropriate service_center a copy of this letter should be attached to the election except as expressly set forth above no opinion is expressed or implied concerning the tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed concerning whether x is an eligible_entity cc psi b1-plr-125032-02 this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent pursuant to power_of_attorney on file with this office a copy of this letter is being sent to your authorized tax representative s heather c maloy sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
